LawRence, Judge:
The above-enumerated appeal for a reap-praisement presents the question of the proper value for dutiable purposes of certain V-bed flat knitting machines.
The merchandise in issue was appraised on the basis of United States value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1401a (c)).
Plaintiff herein does not controvert the basis of value but does allege error in the quantum of such value.
*418When this case was called for trial, the parties hereto stipulated and agreed that the invoice unit prices, plus 2 per centum for packing, represent the value of the machines in issue.
Upon the record before the court, I find and hold that United States value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, supra, is the proper basis of value for the V-bed flat knitting machines in controversy and that said value is the invoice unit prices, plus 2 per centum for packing. As to all other merchandise, the appeal is dismissed.
Judgment will be entered accordingly.